Citation Nr: 1004575	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for hypertension.

2.  Entitlement to service connection for a heart condition, 
to include as secondary to service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  The Veteran also served in the United States 
Naval Reserves from October 1965 to November 1966, and from 
November 1968 to October 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
granted the Veteran's claim for service connection for high 
blood pressure, assigning an evaluation of 0 percent, 
effective July 27, 2004, and denied his claim for service 
connection for a heart condition, secondary to service-
connected high blood pressure.
 
The Board notes that, in a February 2006 rating decision, 
the RO increased the evaluation of the Veteran's service-
connected hypertension from 0 to 10 percent, effective July 
27, 2004.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that these issues were remanded by the Board 
in September 2008 for further development.  Regrettably, the 
issue of entitlement to service connection for a heart 
condition, to include as secondary to service-connected 
hypertension must be remanded once again.

The issue of entitlement to service connection for a heart 
condition, to include as secondary to service-connected 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's hypertension is manifested by a blood pressure 
of 132/82 supine, 138/88 sitting, 138/86 standing, and 
124/77 resting.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  See 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

An August 2004 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him 
to send the information or evidence to VA.  See Pelegrini 
II, at 120-121.  Additionally, an October 2008 letter 
described how appropriate disability ratings and effective 
dates were assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment 
records and VA and private medical records are in the file.  
The Board notes that the Veteran indicated on his January 
2006 VA Form 9 Appeal that he has been receiving treatment 
for his high blood pressure since 1985 from a Dr. M.W. at 
St. Charles Clinic in St. Charles, Missouri.  A letter was 
sent to the Veteran in October 2008 requesting that he 
provide treatment records from this facility or submit an 
Authorization and Consent to Release Information form 
allowing VA to obtain these records.  The Veteran failed to 
respond to this letter.  As such, the Board finds that all 
records identified by the Veteran as relating to this claim 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.
	
With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
hypertension in July 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The examiner reviewed the claims file, examined the Veteran, 
and conducted the appropriate diagnostic tests and studies.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Board finds this examination report to be 
thorough and consistent with contemporaneous medical 
records.  Thus, the Board concludes that the examination in 
this case is adequate upon which to base a decision with 
regard to this claim.

The Board notes that the Veteran's representative argued in 
the January 2010 Informal Hearing Presentation that this 
issue should be remanded, as the Veteran's blood pressure 
was not recorded during the course of the December 2009 VA 
examination.  However, the Board notes that this issue was 
not remanded in September 2008 in order to afford the 
Veteran a new VA examination for his hypertension claim.  
The September 2008 remand requested that a VA examination be 
conducted with regard to the Veteran's claim for service 
connection for a heart condition, not his claim for an 
increased evaluation for hypertension.  With regard to the 
Veteran's hypertension claim, this remand requested that an 
attempt be made to locate certain treatment records.  As the 
RO attempted to obtain authorization from the Veteran to 
obtain these records, the Board finds that the RO fully 
complied with the September 2008 remand instructions with 
regard to the Veteran's claim for an increased evaluation 
for hypertension.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  
Where the Veteran timely appealed the rating initially 
assigned for the service-connected disability within one 
year of the notice of the establishment of service 
connection for it, VA must consider whether the Veteran is 
entitled to "staged" ratings to compensate him for times 
since filing his claim when his disability may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

An evaluation of 10 percent is currently assigned to the 
Veteran's hypertension, effective July 27, 2004, under 
Diagnostic Code 7101. 

The Board notes that Diagnostic Code 7101 was revised during 
the course of this appeal, effective September 6, 2006.  See 
71 Fed. Reg. 52460.  This revision added Note (3) to 
Diagnostic Code 7101, which states that hypertension should 
be evaluated separately from hypertensive heart disease and 
other heart disabilities.  See 71 Fed. Reg. 52460; see also 
38 C.F.R. § 4.104 (2006, 2007).  This revision does not 
alter the substantive portions of Diagnostic Code 7101, nor 
does it have any effect on the evaluation of this service-
connected disability.  As such, the Board need not evaluate 
the Veteran's service-connected hypertension separately 
under the criteria as in effect before and after September 
6, 2006. 

Under Diagnostic Code 7101, a 10 percent evaluation is 
provided when evidence demonstrates diastolic pressure 
predominantly 100 or more, or systolic pressure 
predominantly 160 or more, and a minimum of 10 percent is 
also assigned when there is a history of diastolic blood 
pressure of predominantly 100 or more and continuous 
medication is required for control.  A 20 percent evaluation 
is warranted for hypertension with diastolic pressure 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation is 
warranted for hypertension with diastolic pressure 
predominantly 120 or more.  A maximum schedular evaluation 
of 60 percent is assigned when there is diastolic pressure 
predominantly 130 or more.  
The Board notes that the Veteran underwent a VA examination 
in July 2005.  At this examination, his blood pressure was 
recorded as 132/82 supine, 138/88 sitting, and 138/86 
standing.  His resting blood pressure was noted as 124/77.  
Upon exercising for 5 minutes, the Veteran's blood pressure 
was 170/100.

A review of the claims file also reveals that the Veteran's 
resting blood pressure was recorded as 124/77 in a September 
2005 VA treatment record.  

In order for the Veteran's disability to warrant an 
increased rating, it must meet the criteria of at least a 20 
percent rating.  There is no indication in the July 2005 VA 
examination report, or in any other medical evidence of 
record, that the Veteran has demonstrated a diastolic 
pressure of predominantly 110 or more or a systolic pressure 
of predominantly 200 or more.  As such, a higher rating is 
not warranted under Diagnostic Code 7101.  

The Board has reviewed the remaining diagnostic codes 
relating to diseases of the heart but finds Diagnostic Code 
7101 is the most appropriate diagnostic code to apply in 
this case.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-
7123 (2009).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
as discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Fenderson, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for hypertension is denied.


REMAND

The Veteran alleges that he has a current heart condition as 
the result of his service-connected hypertension.  See 
Informal Hearing Presentation, September 2008.  After a 
thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary 
prior to the adjudication of this claim.  

The Board notes that the Veteran underwent a VA examination 
in July 2005, at which he was diagnosed with coronary artery 
disease.  Upon review of the claims folder and examination 
of the Veteran, the examiner determined that it is more 
likely than not that the Veteran's heart disease is 
secondary to his diabetes, since his diabetes is more of a 
risk factor for heart disease than hypertension.  This 
examiner also noted separately on a copy of this examination 
report that it is less likely than not that his heart 
disease is secondary to hypertension.  Based on the fact 
that his heart disease was diagnosed around the same time 
that he was diagnosed with diabetes mellitus, it is likely 
that his heart disease may be secondary to his diabetes 
mellitus, as opposed to his hypertension, since diabetes 
mellitus is a major etiology of coronary artery disease.   

While this examiner stated that the Veteran's heart disease 
is more likely than not secondary to his diabetes and less 
likely than not secondary to his hypertension, he did not 
specifically offer any opinion regarding the possibility 
that the Veteran's coronary artery disease or heart disease 
could have been aggravated by his hypertension.  In this 
case, the Veteran's representative has specifically argued 
such a relationship.  As such, the Board remanded this issue 
in September 2008, in order to schedule the Veteran for a VA 
examination to determine whether his coronary artery disease 
or heart condition could have been aggravated by his 
hypertension.  Specifically, the Board requested that a 
physician render an opinion as to whether it is at least as 
likely as not that the Veteran has a heart condition, to 
specifically include coronary artery disease, that has been 
aggravated by a service-connected disability, particularly 
the Veteran's service-connected hypertension. 

A VA examination was conducted in December 2009, in which 
the examiner noted that the Veteran does have a longstanding 
history of hypertension which also can lead to/worsen 
coronary artery disease.  The examiner went on to opine that 
the Veteran's symptoms are related to his history of 
coronary artery disease and coronary artery bypass graft, 
which can be accelerated by diabetes mellitus.  He stated 
that, if diabetes mellitus is service linked, then coronary 
artery disease would be as well.  If diabetes mellitus is 
not service linked, then coronary artery disease and 
coronary artery bypass graft, and, therefore, his symptoms, 
would not be service connected.  This examiner did not 
specifically address whether or not the Veteran's coronary 
artery disease could have been aggravated by his service-
connected hypertension as well.   

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board 
are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, in light of the fact that 
it was expressly requested that the examiner opine as to 
whether it is at least as likely as not that the Veteran has 
a heart condition, to include coronary artery disease, that 
has been aggravated by his service-connected hypertension, 
and the December 2009 VA examination report does not contain 
such an opinion, the Board finds that VA has not 
substantially complied with the remand directives.  
Consequently, a new remand is required to comply with the 
holding of Stegall.




Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination.  The claims file should 
be provided to the examiner for review, 
and the examiner should note that it 
has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the Veteran has a heart condition, to 
specifically include coronary artery 
disease, that has been aggravated by 
his service-connected hypertension.  

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the most recent 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


